Citation Nr: 1528025	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	William Herren, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1976 and from January 1980 to March 1994.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has established a diagnosis of prostate cancer.

2.  The Veteran travelled to Vietnam while on active duty in 1972.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for prostate cancer.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as prostate cancer, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Veteran has provided private medical records from April and May of 2011 establishing diagnosis and treatment of prostate cancer.  The Board therefore finds that the Veteran has established a current disability of prostate cancer.

The Veteran claims presumptive service connection based on exposure to herbicides.  The Veteran's military personnel records reflect that the Veteran was stationed at Nakhon Phanom Royal Thai Air Force Base from September 1971 to September 1972.  Herbicides were used at this base, but presumptive service connection is available only to veterans who establish that their daily duties involved exposure to the perimeter of the base.  See M21-1MR, IV.ii.2.C.10.q.  Because the Veteran was a pilot, however, there is no evidence in the record that his daily duties exposed him to the perimeter of the base.

The Veteran has provided an October 2013 sworn statement in which he details three occasions in which he was on ground in Vietnam during the course of his duty.  The first and second of these occasions occurred in June 1972 in connection with a rest and relaxation trip to Honolulu.  The Veteran stated that he and a fellow pilot spent two nights at Camp Alpha at Ton Son Nhut Air Base in Saigon on the way to Honolulu, and another night there a week later on the way back.  The Veteran has supported this statement with an October 2013 sworn statement from the fellow pilot who travelled with him to Honolulu, who confirmed the Veteran's account.  The third occasion was a July 1972 fuel stop lasting three hours at the Da Nang Air Base.  The Veteran's fellow pilot did not witness this fuel stop, but stated that he viewed the flight log which was consistent with the Veteran's account.  

In his October 2013 statement, the Veteran stated that his flight log was attached to the statement.  No such flight log is in the current record.  The Board notes that after the January 2014 statement of the case referred to the flight log's absence, the Veteran's representative in the February 2014 substantive appeal insisted that the flight log was a part of the record but inexplicably refrained from resubmitting another copy.  

Based upon a review of all the evidence of record, the Board finds that service connection for prostate cancer is warranted in this case.  

While no records have been secured which definitively prove that the Veteran set foot on the land of Vietnam in 1972, the Board finds that the October 2013 statements by the Veteran and his fellow pilot are plausible and credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (when considering whether lay evidence is satisfactory, the Board as finder of fact may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran).  The accounts given by the Veteran and his fellow pilot are plausible and consistent with the Veteran's duties and service while stationed in Thailand.  The Board finds these statements as credible, and thus finds that the evidence weighs in favor of a finding that the Veteran travelled to Vietnam while on active duty in 1972.  Presumptive service connection for prostate cancer is therefore granted based on exposure to herbicides.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


